 
 
I 
111th CONGRESS
1st Session
H. R. 4115 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2009 
Mr. Nadler of New York (for himself, Mr. Johnson of Georgia, Mr. Conyers, Mr. Scott of Virginia, Mr. Delahunt, Ms. Jackson-Lee of Texas, Ms. Chu, Mr. Michaud, Ms. Kilpatrick of Michigan, and Mr. Cohen) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to provide a restoration of notice pleading in Federal courts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Open Access to Courts Act of 2009. 
2.Notice pleading restoration 
(a)In generalChapter 131 of title 28, United States Code, is amended by adding at the end the following: 
 
2078.Limitation on dismissal of complaints 
(a)A court shall not dismiss a complaint under subdivision (b)(6), (c) or (e) of Rule 12 of the Federal Rules of Civil Procedure unless it appears beyond doubt that the plaintiff can prove no set of facts in support of the claim which would entitle the plaintiff to relief. A court shall not dismiss a complaint under one of those subdivisions on the basis of a determination by the judge that the factual contents of the complaint do not show the plaintiff’s claim to be plausible or are insufficient to warrant a reasonable inference that the defendant is liable for the misconduct alleged.  
(b)The provisions of subsection (a) govern according to their terms except as otherwise expressly provided by an Act of Congress enacted after the date of the enactment of this section or by amendments made after such date to the Federal Rules of Civil Procedure pursuant to the procedures prescribed by the Judicial Conference under this chapter. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 131 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
2078. Limitation on dismissal of complaints..  
 
